DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims—
5. A single chain anti-WISP1 antigen binding fragment that binds to a WISP1 epitope comprising a variable region from a heavy chain and a variable region from a light chain and a peptide linker joining the heavy chain and light chain variable regions, wherein the heavy chain variable region sequence comprises the CDRs set forth in a first amino acid sequence, and the light chain variable region sequence comprises the CDRs set forth in a second amino acid sequence, wherein the first and second amino acid sequences are SEQ ID NO:39 and SEQ ID NO:40; SEQ ID NO:47 and SEQ ID NO:48; SEQ ID NO:53 and SEQ ID NO:54; SEQ ID NO:61 and SEQ ID NO:62; or SEQ ID NO:63 and SEQ ID NO:64, respectively.  

Examiner’s comment: The amendment above corrects a typographical error in the amended claims filed 10/19/2021, which left a sentence fragment and extraneous period in claim
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647